Matter of Van Rabenswaay v City of New York (2016 NY Slip Op 05051)





Matter of Van Rabenswaay v City of New York


2016 NY Slip Op 05051


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Tom, J.P., Friedman, Richter, Kapnick, Gesmer, JJ.


1571 101036/14

[*1]In re Anne Van Rabenswaay, Petitioner-Appellant,
vCity of New York; et al., Respondents-Respondents.


Glass Krakower LLP, New York (John Hogrogian of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for respondents.

Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered on or about April 21, 2015, denying the petition to annul respondents' determination, which upheld petitioner's unsatisfactory rating (U-rating) for the 2012-2013 school year, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner has failed to show that the U-rating was arbitrary and capricious, or made in bad faith. The evidence that petitioner failed to timely complete individualized education plans (IEPs) for at least five of her students, despite repeated warnings and offers of assistance from the IEP coordinator, provided a rational basis for the rating (see e.g. Matter of Murname v Department of Educ. of the City of N.Y., 82 AD3d 576 [1st Dept 2011]; Batyreva v New York City Dept. of Educ., 50 AD3d 283 [1st Dept 2008]). Petitioner's various excuses, even if valid, would not warrant a finding that the U-rating was arbitrary and capricious under the circumstances. To accept them would amount to second-guessing the determination that her repeated failure to timely complete the IEPs reflected a pedagogical deficiency that merited the U-rating (see Maas v Cornell Univ., 94 NY2d 87, 92 [1999]).
Furthermore, petitioner has failed to demonstrate the existence of any issue of fact that [*2]could show, even if resolved in her favor, arbitrary and capricious action under the circumstances. Thus, there was no need for the court to have conducted a hearing (see CPLR 7804[h]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK